Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kucklick et al. (US 2005/0192532).
Regarding Claim 1, Kucklick discloses:
A method of performing a surgical procedure, comprising: 
positioning a distal tip of an endoscopic device (3) to abut an aperture into an operative cavity (see Fig. 1 showing sheath 3 inserted into opening 12), the endoscopic device defines a central axis, a proximal end, a distal end, a distal tip, and an elongate shaft extending from the distal tip towards the proximal end (Figs. 2 and 2a show the sheath with its proximal and distal ends, a distal shaft therebetween, a distal tip at the distal end, and a central axis between the proximal and distal ends); 
inserting the distal tip of the endoscopic device through the aperture (see Fig. 1 showing the tip extending through the aperture); 
performing an endoscopic procedure while fluid moves along an outside surface of the elongate shaft, the fluid moving from the distal end toward the proximal end (see Paragraph 0039 discussing the liquid that travels along the outer surface of the sheath during the procedure); and 
directing fluid to a drip flange (33) coupled to the outside surface of the elongate shaft between the distal tip and a proximal end of the elongate shaft (see Fig. 2a showing 33 located about midway between the tip at 19 and the proximal end at 32).
 
Regarding Claim 2, Kucklick further discloses wherein directing the fluid to the drip flange further comprises directing the fluid to a drip edge defined by an outer edge of the drip flange (the outer edge of 33 defines a drip edge; fluid traveling along the tab will reach the edge to direct fluid away from the proximal end of the device as discussed in Paragraph 0040).

Regarding Claim 3, Kucklick further discloses wherein the drip flange defines a conical frustum shape (see flange in cross-section in Fig. 5 with a smaller diameter at the distal end of the flange than the proximal end) that defines a central axis, a proximal end, and a distal end (proximal and distal ends of flange can be seen in Fig. 5 with a central axis therebetween), wherein an outer diameter of the proximal end is larger than an outer diameter of the endoscopic device (seen in Figs. 2-5 where the proximal end of the flange 33 is larger in diameter than the endoscopic device).

Regarding Claim 8, Kucklick further discloses prior to inserting the distal tip, telescoping an endoscope into a sheath along the central axis to form the endoscopic device (see Figs. 2-4 showing scope 2 inserted into sheath 3 to form an endoscopic device).

Regarding Claim 11, Kucklick further discloses wherein the endoscopic device comprises an endoscope (2) and the method further comprises telescoping the drip flange over the endoscope along the central axis (shown in Figs. 3-4 with the scope 2 inserted into sheath 3 where flange 33 is thus telescoped over the endoscope along the central axis), the drip flange mechanism defines a drip edge (the outer edge of 33 defines a drip edge; fluid traveling along the tab will reach the edge to direct fluid away from the proximal end of the device as discussed in Paragraph 0040).

Regarding Claim 12, Kucklick further discloses wherein directing the fluid further comprises directing the fluid away from the proximal end of the endoscopic device so that the fluid does not contact the proximal end of the elongate shaft (see Paragraphs 0039-0040 indicating that the flange 33 prevents fluids from reaching elements proximal to the flange; as seen in Fig. 2a, with the flange placed at the midway point of the sheath, fluid is prevented from continuing proximally along the sheath).

Regarding Claim 13, Kucklick discloses:
A method of performing a surgical procedure, comprising: 
assembling an endoscopic device (see Figs. 2-4 showing the combination of the sheath 3 and endoscope 2); 
performing an endoscopic procedure using the endoscopic device, wherein fluid moves along an outside surface of the endoscopic device during the endoscopic procedure, the fluid moving from a distal end of the endoscopic device toward a proximal end of the endoscopic device (see Paragraph 0039 discussing the liquid that travels along the outer surface of the sheath during the procedure); and 
directing fluid to a drip flange (33) disposed between the distal tip and a proximal end of the elongate shaft (see Fig. 2a showing 33 located about midway between the tip at 19 and the proximal end at 32).

Regarding Claim 15, Kucklick further discloses wherein assembling the endoscopic device includes telescoping an endoscope into a sheath (shown in Figs. 3-4 with the scope 2 inserted into sheath 3) having the drip flange formed monolithically on the sheath (this can be seen in Fig. 5 with flange 33 integral with sheath 3).

Regarding Claim 16, Kucklick further discloses wherein assembling the endoscopic device includes telescoping an endoscope through a sheath (see Figs. 3-4 showing the scope 2 inserted into sheath 3 and Paragraph 0045 indicating that the sheath 3 is pulled over 2) having the drip flange permanently or removably coupled to the sheath (the flange 33 is either permanently or removably coupled to the sheath as 33 is disposed on the sheath and those two options cover all possibilities for attachment).

Regarding Claim 18, Kucklick further discloses wherein assembling the endoscopic device includes telescoping the drip flange over an endoscope (shown in Figs. 3-4 with the scope 2 inserted into sheath 3 where flange 33 is thus telescoped over the endoscope along the central axis).

Regarding Claim 19, Kucklick further discloses wherein directing the fluid to the drip flange further comprises directing the fluid to a drip edge defined by an outer edge of the drip flange (the outer edge of 33 defines a drip edge; fluid traveling along the tab will reach the edge to direct fluid away from the proximal end of the device as discussed in Paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0192532).
Kucklick discloses the invention substantially as claimed as stated above.
Regarding Claim 6, the embodiment in Figs. 2-5 does not explicitly disclose providing fluid flow through an inflow channel of the endoscopic device to the operative cavity during a time period comprising at least one selected from the group consisting of: prior to inserting the distal tip through the aperture; subsequent to inserting the distal tip through the aperture; and during the performing the endoscopic procedure.  However, the embodiments in Figs. 6-19 show ports for fluid flow through the sheath (see Fig. 6 showing ports 53/54 for fluid flow).  This allows fluids to be introduced and drain even if the scope lacks such capabilities (Paragraph 0049).   Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick’s first embodiment to include inflow channels as taught in later embodiments.  Such a modification provides a means for fluid introduction when the scope does not include such capabilities.

Regarding Claim 7, Kucklick shows the endoscopic device with the distal end elevated relative to the proximal end (Fig. 1), but there is no specific mention of local gravity.  The Examiner notes that given Kucklick’s discussion of fluid flow up the shaft to the flange at least implies some pull on the fluid in that direction.  Between the description and the discussion, the Examiner considers it at least obvious to place the device with the distal tip up relative to local gravity.  This also aligns with the reason for the flanges in that they are designed to prevent fluid from flowing proximally to more sensitive components.

Claims 5, 9-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0192532; hereinafter Kucklick ‘532) in view of Kucklick et al. (US 2005/0203342; hereinafter Kucklick ‘342).
Kucklick ‘532 discloses the invention substantially as claimed as stated above.
Regarding Claim 5, Kucklick ‘532 does not explicitly disclose removably coupling the drip flange to the endoscopic device prior to positioning the distal tip.  Kucklick ‘342 teaches making a similar flange for sheath that is separate from the sheath (see Figs. 22-23 with flange 115).  Also, making components separable without changing the function is generally considered obvious (see MPEP 2144.04.V.C).  Here, such a modification allows for the flange to be removed and discarded after use and allows for different sizes or shapes of flanges to be used as desired.  In addition to these benefits, allowing for a removable coupling allows for adjustments to be made to the flange’s exact location on the sheath (see Kucklick ‘532 Fig. 3 where flange 33 could be moved to a desired location for the given patient and situation).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick ‘532’s flange to be removably coupled to the device prior to positioning the distal tip.

Regarding Claim 9, Kucklick ‘532 does not explicitly disclose prior to inserting the distal tip, telescoping the drip flange over the endoscopic device along the central axis.  Kucklick ‘342 teaches using a separate flange that slides over the device (Paragraph 0063).  This needs to be done prior to inserting the distal tip or the flange would somehow need to be placed in the patient and then over the device requiring substantial room and user dexterity.  Doing so prior to insertion avoids these problems.  Also, making components separable without changing the function is generally considered obvious (see MPEP 2144.04.V.C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick ‘532 to include Kucklick ‘342’s removable flange.  Such a modification allows for the flange to be removed and discarded after use and allows for different sizes or shapes of flanges to be used as desired.  In addition to these benefits, allowing for a removable coupling allows for adjustments to be made to the flange’s exact location on the sheath.

Regarding Claim 10, Kucklick ‘532 further discloses wherein the endoscopic device comprises a sheath (3 is a sheath as seen in Figs. 2-5) and a drip flange (33) defines a drip edge (the outer edge of 33 defines a drip edge; fluid traveling along the tab will reach the edge to direct fluid away from the proximal end of the device as discussed in Paragraph 0040), but does not explicitly disclose telescoping the sheath through the drip flange.  Kucklick ‘342 teaches using a separate flange that slides over the device (Paragraph 0063).  Also, making components separable without changing the function is generally considered obvious (see MPEP 2144.04.V.C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick ‘532 to include Kucklick ‘342’s removable flange.  Such a modification allows for the flange to be removed and discarded after use and allows for different sizes or shapes of flanges to be used as desired.  In addition to these benefits, allowing for a removable coupling allows for adjustments to be made to the flange’s exact location on the sheath.

Regarding Claim 14, Kucklick ‘532 further discloses wherein assembling the endoscopic device includes telescoping an endoscope into a sheath to form the endoscopic device (shown in Figs. 3-4 with the scope 2 inserted into sheath 3), but does not explicitly disclose telescoping the drip flange over the endoscopic device.  Kucklick ‘342 teaches using a separate flange that slides over the device (Paragraph 0063).  Also, making components separable without changing the function is generally considered obvious (see MPEP 2144.04.V.C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick ‘532 to include Kucklick ‘342’s removable flange.  Such a modification allows for the flange to be removed and discarded after use and allows for different sizes or shapes of flanges to be used as desired.  In addition to these benefits, allowing for a removable coupling allows for adjustments to be made to the flange’s exact location on the sheath.

Regarding Claim 17, Kucklick ‘532 does not explicitly disclose wherein assembling the endoscopic device includes telescoping the drip flange over a sheath.  Kucklick ‘342 teaches using a separate flange that slides over the device (Paragraph 0063).  Also, making components separable without changing the function is generally considered obvious (see MPEP 2144.04.V.C).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick ‘532 to include Kucklick ‘342’s removable flange.  Such a modification allows for the flange to be removed and discarded after use and allows for different sizes or shapes of flanges to be used as desired.  In addition to these benefits, allowing for a removable coupling allows for adjustments to be made to the flange’s exact location on the sheath.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0192532) in view of Hutchins (US 2,708,437).
Kucklick discloses the invention substantially as claimed as stated above.
Regarding Claims 4 and 20, Kucklick does not explicitly disclose wherein the drip flange defines a disc shape that defines a central axis, a proximal end, and a distal end, wherein an outer diameter of the proximal end of the drip flange is larger than an outer diameter of the endoscopic device.  Hutchins teaches a similar sheath with a disc shape flange (40).  Also, changes in shape are generally obvious (see MPEP 2144.04.IV.B).  Here, a disc shape is a known shape in the art and does not provide a different function from that of Kucklick’s, which is nearly disc shaped in its own right.  Hutchins is being used just to show that this shape is compatible with endoscopic sheaths.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick’s flange shape to be a disc.  Such a modification is a simple change in shape without a change in function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795